Mr. Justice Texidor
delivered the opinion of the Court.
This is a motion to dismiss the appeal in the above .entitled cause. We find the motion vague and difficult to understand, and to it there has been attached an uncertified copy of the order appealed from made by the District Court *367of , San Jnan which, if it could be considered, would be sufficient for a determination of the case, as the issne involved appears perfectly clear therefrom. Bnt the requirement is that such supporting documents be presented in the form of a certification, and in our opinion that form should mot be departed from.
For that reason and, as the ground urged does not appear ■on the face of the motion, to dismiss, this motion will be denied, without prejudice to its further submission in proper form.